                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JAZMIN ALVARADO,                                     Case No. 18-cv-03591-HSG
                                   8                   Plaintiff,                            ORDER GRANTING MOTION TO
                                                                                             COMPEL ARBITRATION AND
                                   9            v.                                           DENYING MOTION TO STRIKE
                                  10    LOWE'S HOME CENTERS, LLC,                            Re: Dkt. No. 15
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a motion to compel arbitration, strike class allegations, and

                                  14   dismiss this case filed by Defendant Lowe’s Home Centers, LLC (“Lowe’s”). Dkt. No. 15. For

                                  15   the following reasons, the Court GRANTS Defendant’s motion to compel arbitration, and

                                  16   dismisses the case.

                                  17     I.   BACKGROUND

                                  18          On June 15, 2018, Plaintiff Jazmin Alvarado, who was employed by Defendant between

                                  19   June 2015 and February 2018, removed this lawsuit against Defendant, alleging individually and

                                  20   on behalf of a putative class that Defendant conducted background checks during the hiring

                                  21   process without making proper disclosures, in addition to various other claims related to non-

                                  22   payment of wages and failure to provide accurate wage statements. Dkt. No. 1, Ex. A (“Compl.”).

                                  23   Plaintiff signed an agreement to arbitrate disputes as part of her employment contract when she

                                  24   was initially hired by Lowe’s. Dkt. No. 15-2 ¶ 4, Ex. A (“Arbitration Agreement” or

                                  25   “Agreement”). The Arbitration Agreement, by its terms, covers “any controversy between

                                  26   [Plaintiff] and Lowe’s . . . arising out of [Plaintiff’s] employment or the termination of [Plaintiff’s]

                                  27   employment.” Arbitration Agreement at 3. The Arbitration Agreement also states that “[t]o the

                                  28   extent permissible by law, there shall be no right or authority for any dispute to be arbitrated as a
                                   1   class action or collective action.” Id. at 4. On July 6, 2018, Defendant filed this motion. Dkt. No.

                                   2   15.

                                   3    II.    LEGAL STANDARD
                                   4           The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., sets forth a policy favoring

                                   5   arbitration agreements and establishes that a written arbitration agreement is “valid, irrevocable,

                                   6   and enforceable.” 9 U.S.C. § 2; see also Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

                                   7   460 U.S. 1, 24 (1983) (noting federal policy favoring arbitration). The FAA allows that a party

                                   8   “aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written

                                   9   agreement for arbitration may petition any United States district court . . . for an order directing

                                  10   that . . . arbitration proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. Federal

                                  11   policy is “simply to ensure the enforceability, according to their terms, of private agreements to

                                  12   arbitrate.” Volt Info. Sciences, Inc. v. Bd. of Trustees of Leland Stanford Jr. Univ., 489 U.S. 468,
Northern District of California
 United States District Court




                                  13   476 (1989). Courts must resolve any “ambiguities as to the scope of the arbitration clause itself . .

                                  14   . in favor of arbitration.” Id.

                                  15           Arbitration agreements “shall be valid, irrevocable, and enforceable, save upon such

                                  16   grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. In analyzing

                                  17   whether an arbitration agreement is valid and enforceable, “generally applicable contract defenses,

                                  18   such as fraud, duress, or unconscionability, may be applied to invalidate arbitration agreements

                                  19   without contravening § 2.” Doctor’s Assoc., Inc. v. Casarotto, 517 U.S. 681, 687 (1996). In

                                  20   interpreting the validity and scope of an arbitration agreement, courts apply state law principles of

                                  21   contract formation and interpretation. See Wolsey, Ltd. v. Foodmaker, Inc., 144 F.3d 1205, 1210

                                  22   (9th Cir. 1998).

                                  23           When considering a motion to compel arbitration, the Court is limited to determining (1)

                                  24   whether a valid arbitration agreement exists, and, if so (2) whether the arbitration agreement

                                  25   encompasses the dispute at issue. Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir.

                                  26   2008). If these conditions are satisfied, the court must compel arbitration. 9 U.S.C. § 4; Dean

                                  27   Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (“By its terms, the [FAA] leaves no place

                                  28   for the exercise of discretion by a district court, but instead mandates that district courts shall
                                                                                          2
                                   1   direct the parties to proceed to arbitration.”).

                                   2   III.    DISCUSSION
                                   3           Plaintiff does not dispute that the Arbitration Agreement waives Plaintiff’s right to bring

                                   4   class action claims, or that the Agreement covers Plaintiff’s wage and hour claims. See Dkt. No.

                                   5   16 at 3 (“Plainly, the arbitration applies by its terms to the state law wage and hour claims.”).

                                   6   Rather, Plaintiff contends that the Arbitration Agreement is void on impossibility grounds under

                                   7   California Civil Code § 1598, that any future Private Attorney General Act of 2004 (“PAGA”)

                                   8   claims must be severed, and that the Agreement does not cover Plaintiff’s FCRA claims, which

                                   9   arise from a background check that may have taken place before Plaintiff signed the Arbitration

                                  10   Agreement. The Court addresses each of these arguments in turn.

                                  11          A.     Validity of the Arbitration Agreement
                                  12           Plaintiff contends that the Arbitration Agreement, which states that “only a court of
Northern District of California
 United States District Court




                                  13   competent jurisdiction may interpret this Agreement to Arbitrate Disputes and resolve challenges

                                  14   to its validity and enforceability, including but not limited to the Class Action Waiver and

                                  15   Representative Waiver discussed below,” cannot be enforced because it would require the Court to

                                  16   interpret all issues arising from the language of the Arbitration Agreement. Arbitration Agreement

                                  17   at 3; Dkt. No. 16 at 1–2. Defendant Lowe’s contends that the Arbitration Agreement requires the

                                  18   Court to interpret the Agreement only to the extent required to resolve questions of arbitrability.

                                  19   Dkt. No. 17 at 2–3.

                                  20           Plaintiff’s interpretation requires the Court to read the clause “only a court . . . may

                                  21   interpret this Agreement” separately from the remainder of the sentence discussing validity and

                                  22   enforceability. The Court rejects Plaintiff’s reading because it ignores the plain meaning of the

                                  23   clause read in the context of the sentence. The Arbitration Agreement vests in the Court the

                                  24   authority to interpret the Agreement for the purpose of resolving questions of contract validity and

                                  25   enforceability. It is not an all-encompassing delegation regarding all questions of contract

                                  26   interpretation.1

                                  27

                                  28
                                       1
                                         Further, Plaintiff’s argument does not render the Arbitration Agreement unenforceable. Even if
                                       the Court were to conclude that this clause in the Arbitration Agreement required the Court to
                                                                                         3
                                              B.    No PAGA Claims are Before the Court
                                   1
                                              Plaintiff acknowledges that the “pleadings do not currently contain a PAGA claim.” Dkt.
                                   2
                                       No. 16 at 3. As such, the Court need not determine at this time whether the Representative Action
                                   3
                                       Waiver that applies to PAGA claims should be severed.
                                   4
                                              C.    FCRA Claims
                                   5
                                              Plaintiff contends that, because neither side presented any evidence of when the
                                   6
                                       background check underlying Plaintiff’s FCRA claims was performed, “the Court should assume
                                   7
                                       it was performed before Plaintiff signed the employment agreement.” Dkt. No. 16 at 4. Plaintiff
                                   8
                                       then proffers that, assuming the background check was performed prior to Plaintiff signing the
                                   9
                                       Arbitration Agreement, the Agreement cannot be retroactively applied to the FCRA claims
                                  10
                                       because the Agreement does not unambiguously state that it has retroactive effect. Id. at 4–5.
                                  11
                                              Defendant attached a supplemental declaration in its reply brief that clarifies the timing of
                                  12
Northern District of California




                                       the background check underlying Plaintiff’s FCRA claim. Dkt. No. 17-1. That declaration states
 United States District Court




                                  13
                                       that “the background check on Ms. Alvarado was completed on June 6, 2015, and Lowe’s
                                  14
                                       obtained a copy of the results on the same day.” Id. at 1.
                                  15
                                              The FCRA claims brought by Plaintiff allege a violation when a consumer report is
                                  16
                                       “procure[d]” or caused to be “prepared” or “procured” without certain disclosures. 15 U.S.C.A.
                                  17
                                       §§ 1681d(a)(1); 1681b(2)(a). Plaintiff cites to several district court opinions holding that an
                                  18
                                       FCRA violation does not occur at least until the consumer report is actually obtained. See Dkt.
                                  19
                                       No. 17 at 5 (citing, e.g., Singleton v. Domino's Pizza, LLC, No. CIV.A. DKC 11-1823, 2012 WL
                                  20
                                       245965, at *7 (D. Md. Jan. 25, 2012)).
                                  21
                                              This Court need not decide when an FCRA cause of action accrues, because Plaintiff
                                  22
                                       expressly agreed to arbitrate all disputes “including but not limited to those arising out of federal
                                  23

                                  24
                                       perform any interpretation of the Agreement that arose during arbitration (and also conclude that
                                  25   such a task rendered the Arbitration Agreement impossible), then that portion of the Agreement
                                       would be subject to severance, and the remainder of the Agreement would be enforceable. See
                                  26   Arbitration Agreement at 4 (“If any part of this Agreement to Arbitrate Disputes is found by a
                                       court of competent jurisdiction to be unenforceable, the court shall reform the Agreement to the
                                  27   extent necessary to cure the unenforceable part(s), and the parties will arbitrate their dispute(s)
                                       without reference to or reliance upon the unenforceable part(s).”). Therefore, the provision in
                                  28   question, whether it is impossible to enforce or not, cannot by itself invalidate the Arbitration
                                       Agreement.
                                                                                         4
                                   1   and state statutes and local ordinances, such as: . . . the Fair Credit Reporting Act” at the time she

                                   2   signed the Arbitration Agreement. Arbitration Agreement at 3. Whether Plaintiff knew that any

                                   3   such claims had accrued at that time is irrelevant, because the Agreement is not limited to claims

                                   4   that have not yet accrued.

                                   5   IV.    CONCLUSION
                                   6           Because the Arbitration Agreement is valid and enforceable, and Plaintiff’s claims fall

                                   7   within its scope, the Court GRANTS Defendant’s motion to compel arbitration. Because the

                                   8   Court has found a valid and enforceable arbitration agreement that covers Plaintiff’s allegations,

                                   9   the Court DENIES Defendant’s motion to strike as moot. This action is hereby DISMISSED

                                  10   without prejudice pending resolution of the arbitration. The parties are directed to jointly notify

                                  11   the Court within 48 hours of the conclusion of the arbitration proceeding. The Clerk is directed to

                                  12   close the case.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 12/20/2018

                                  15                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  16                                                     United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
